Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2018/0277918) teaches a cross coupling structure.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the claimed coupling structure for a filter including a coupling rib assembly is between every two resonant cavities of the at least two resonant cavities, wherein the coupling rib assembly comprises a first coupling rib and a second coupling rib, wherein the first coupling rib is connected to the resonant cavity wall and the resonant cavity bottom plate to block two adjacent resonant cavities from each other, and wherein the second coupling rib is connected to the resonant cavity bottom plate and intersects with the first coupling rib.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/Primary Examiner, Art Unit 2843